UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4930


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT HENRY JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-cr-00144-D-2)


Submitted:   April 24, 2012                   Decided:   May 10, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph L. Bell, Jr., BATTS, BATTS & BELL, LLP, Rocky Mount,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Albert      Henry      Jones    appeals        his    eighty-four          month

sentence     for    distribution        of       cocaine    base     and    aiding       and

abetting another in distribution of crack cocaine.                                The sole

argument that Jones raises on appeal is that his sentence is

both    procedurally         and     substantively          unreasonable.              After

thoroughly     examining      the     record      and    the      contentions      of    the

parties, we affirm.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.                Gall v. United States, 552 U.S.
38,    51   (2007).        Jones    attacks      the    procedural     aspect      of    his

sentence     on    the     ground    that     the      district     court       failed    to

properly implement an incremental approach when determining the

degree of its upward departure, as required by U.S. Sentencing

Guidelines        Manual    (“USSG”)        § 4A1.3(a)(4)(B).              As     we    have

explained,        however,       “Section         4A1.3’s      mandate       to        depart

incrementally does not, of course, require a sentencing judge to

move only one level, or to explain its rejection of each and

every intervening level.”              United States v. Dalton, 477 F.3d
195, 199 (4th Cir. 2007) (citations omitted).                              Nor must the

district court “go through a ritualistic exercise in which it

mechanically        discusses       each     criminal       history      category        [or

offense level] it rejects en route to the category [or offense



                                             2
level] that it selects.”                Id.     (citations omitted) (alterations

in original).

               Further,    even    assuming         that     the    district       court   did

fail to properly implement the required incremental analysis,

any such procedural error is harmless where, as here, an “upward

variance based on the § 3553(a) factors justifie[s] the sentence

imposed.”          United States v. Rivera-Santana, 688 F.3d 95, 104

(4th Cir. 2012).           See also           United States v. Grubbs, 585 F.3d
793, 804 (4th Cir. 2009) (relying on district court’s discussion

of the § 3553(a) factors to affirm a sentence as a reasonable

variance); United States v. Evans, 526 F.3d 155, 165 (4th Cir.

2008)    (affirming        on     the     basis        of     the        district     court’s

application of the § 3553(a) factors where the district court

found    that      both   the    departure          provisions       and    the     § 3553(a)

factors supported its chosen sentence).

               Our review of the court’s application of the § 3553(a)

factors to Jones’ circumstances persuades us that the variant

sentence imposed upon Jones was not unreasonable.                                Grubbs, 585
F.3d    at    804-05.      See    Gall, 552 U.S.   at     51    (in    reviewing   a

variance for reasonableness, an appellate court “must give due

deference to the district court’s decision that the § 3553(a)

factors,      on    a   whole,    justify      the     extent      of    the    variance.”);

United States v. Pauley, 511 F.3d 468, 474 (4th Cir. 2007);

Evans, 526 F.3d   at     160.         Thus,    at    the     bare       minimum,   any

                                               3
procedural error with respect to the district court’s departure

analysis is harmless.           Rivera-Santana, 2012 WL 310871, at *7;

Evans, 526 F.3d at 165.

               Jones’ assertions to the contrary notwithstanding, the

sentence imposed upon him is also substantively reasonable, in

light of “the totality of the circumstances.”                      Gall, 128 S. Ct.

at 597.        Although Jones contends that the district court gave

short    shrift     to   the    extent        of   his     cooperation    with    the

Government and overemphasized the seriousness of his criminal

record, we decline to hold that the district court’s assessment

of     these    considerations         rendered      its    ultimate      sentencing

decision substantively unreasonable.                     See Evans, 526 F.3d at

160; id. at 163-65.

               Because Jones has advanced no other reason why his

sentence is either procedurally or substantively defective, we

affirm the judgment of the district court.                         We dispense with

oral    argument    because      the    facts      and    legal    contentions    are

adequately      presented      in   the   material        before    the   court   and

argument will not aid the decisional process.

                                                                            AFFIRMED




                                          4